United States Court of Appeals
                                                                                  Fifth Circuit
                                                                               F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                                April 14, 2003
                              FOR THE FIFTH CIRCUIT                        Charles R. Fulbruge III
                                                                                   Clerk


                                     No. 02-60668
                                   Summary Calendar



      AMIN NOORANI,

                                                       Petitioner,

                                         versus

      JOHN ASHCROFT, UNITED STATES
      ATTORNEY GENERAL,

                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             (BIA No. A29 818 728 )
          _______________________________________________________


Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

      Amin Noorani, a native and citizen of India, petitions for review of a final order of

deportation. He contends the Immigration Judge (IJ) erred by denying his application for




      *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
adjustment of status pursuant to 8 U.S.C. § 1255(a) because the IJ incorrectly determined

that he was likely to become a public charge. See 8 U.S.C. § 1182(a)(4)(C). We do not

reach that issue because the Board of Immigration Appeals (BIA) abused its discretion by

failing to rule on Noorani’s motion to supplement the record with additional evidence.

Accordingly, we reverse and remand to the BIA for proceedings consistent with this

opinion.

1.    Noorani’s motion was entitled a “Motion to Supplement the Record.” The motion

      asked the BIA to consider Noorani’s previously unavailable 1999 tax return when

      reviewing the IJ’s decision to exclude Noorani on the ground that he is likely to

      become a public charge. Thus, it was clearly a motion to reopen the proceedings

      for the introduction of material, previously unavailable evidence. 8 C.F.R. §

      3.2(c)(1). Such motions filed during the pendency of an appeal to the BIA are

      treated as motions to remand. Id. § 3.2(c)(4). As this regulation provides that the

      BIA may rule on a motion to remand with respect to its content and not its title, we

      are not troubled by Noorani calling his motion a “Motion to Supplement the

      Record.”

2.    In any event, the BIA did not decline to rule on Noorani’s motion on the basis that

      it did not comport with formal requirements. Instead, the BIA adopted the opinion

      of the IJ without ruling on the motion at all. We will not assume the BIA denied

      the motion on formal grounds where it dispensed altogether with the formality of

      issuing a ruling. See Ubau-Marenco v. INS, 67 F.3d 750, 757-58 n.9 (9th

                                            2
     Cir.1995), overruled on other grounds by Fisher v. INS, 79 F.3d 955, 963 (9th

     Cir.1996) (en banc) (holding that the Immigration and Naturalization Act does not

     allow courts to take judicial notice of facts not in the administrative record).

3.   We review the BIA’s denial of a motion to reopen for abuse of discretion. See

     Osuchukwu v. INS, 744 F.2d 1136, 1141 (5th Cir. 1984). “The Board . . . has no

     duty to write an exegesis on every contention. What is required is merely that it

     consider the issues raised, and announce its decision in terms sufficient to enable a

     reviewing court to perceive that it has heard and thought and not merely reacted.”

     Id. at 1142-43. In the present case, the record does not indicate that the BIA

     considered the motion at all, and it certainly did not announce its decisions in

     terms sufficient to enable a reviewing court to evaluate it.

4.   Thus, the BIA abused its discretion by failing to rule on Noorani’s motion to

     supplement the record, which should have been treated as a motion to remand. 8

     C.F.R. § 3.2(c)(4). Accordingly, we remand the case to the BIA to allow that

     agency to evaluate Noorani’s motion. In so doing, we express no opinion on the

     merits of the petition.

5.   We do note that if the 1999 tax return with required attachments should satisfy the

     affidavit of support income requirements, it would be a serious mistake to deport

     the only means of support for Noorani’s wife and three children.

VACATED and REMANDED.

                                            3